Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered January 5, 1987, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in failing to charge the jury on manslaughter in the second degree as a lesser included count of murder in the second degree, since, under no reasonable view of the evidence could it be said that the defendant recklessly, and not intentionally, caused the death of the victim (People v Green, 56 NY2d 427, 430; People v Glover, 57 NY2d 61; People v Vasquez, 104 AD2d 429, 430).
We have considered the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Brown, Lawrence and Rubin, JJ., concur.